Citation Nr: 0018591
Decision Date: 07/19/00	Archive Date: 09/08/00

DOCKET NO. 96-38 073               DATE JUL 19, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Jackson, Mississippi

THE ISSUE

Disagreement with the initial noncompensable rating assigned for
the service- connected bilateral hearing loss.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to January 1996,
with additional prior active duty service of 7 years, 11 months and
29 days.

This appeal comes before the Board of Veterans' Appeals (Board)
from a July 1996 rating decision of the RO that granted service
connection for left ear hearing loss and assigned a noncompensable
rating, effective on February 1, 1996.

In March 1997, the Board granted service connection for a right ear
hearing disability. The case was then remanded to the RO for
further development of the record.

In July 1999, the Board remanded this matter for purpose of
obtaining additional development and complying with due process
requirements.

FINDING OF FACT

On VA audiometric examination in-January 1997, the veteran
demonstrated a Level I hearing impairment in each ear.

2 -

CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the
veteran's service- connected bilateral hearing loss have not been
met. 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 4.1 4.7,
4.10, 4.85, 4.87, 4.85 including Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4. The Board attempts to determine the
extent to which the veteran's disability adversely affects his
ability to function under the ordinary conditions of daily life,
and the assigned rating is based, as far as practicable, upon the
average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10.

When there is a question as to which of two evaluations should be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

On VA audiological evaluation in April 1996, pure tone thresholds,
in decibels, were as follows:

                                   HERTZ 
                    500     1000     2000     3000     4000 
RIGHT                         30       30       30       15 
LEFT                          30       30       50       40 

-3-

Speech audiometry revealed speech recognition ability of 92 percent
in the right ear and of 88 percent in the left ear.

The most recent VA audiological evaluation was, conducted in
January 1997, which showed pure tone thresholds, in decibels, as
follows:

                                   HERTZ 
                    500      1000     2000     3000     4000 
RIGHT                          30       25       25       20 
LEFT                           30       35       55       55

Speech audiometry revealed speech recognition ability of 100
percent in the right ear and of 96 percent in the left ear.

The Board then remanded the case in July 1999, for the purpose of
affording the veteran another VA examination and for consideration
by the RO of the change in rating criteria concerning hearing
disabilities. As a result, the RO scheduled the veteran for
additional VA examinations to take place in April 2000. The record
shows that the veteran failed to report to the scheduled
examinations; consequently, his original claim will be rated based
on the evidence of record. 38 C.F.R. 3.655(b) (1999).

For VA purposes, impairment of auditory acuity contemplates the
organic hearing loss for speech. 38 C.F.R. 4.87. The examinations
permit a standardization of methods and uniform conditions, so that
the performance of each person can be compared with that of a
person having normal hearing acuity. The audiometric findings will
provide an accurate basis upon which to evaluate the veteran's
entitlement to disability compensation, as provided by 38 C.F.R.
4.85.

Evaluations of bilateral defective hearing range from
noncompensable to 100 percent based on organic impairment of
hearing acuity as measured by the results of controlled speech
discrimination tests together with the average hearing threshold
level as measured by puretone audiometry tests in the frequencies
1,000, 2,000,

-4-

3,000 and 4,000 hertz (cycles per second). Audiometric test results
can be translated into a numeric designation ranging from level I
to level XI to evaluate the degree of disability from bilateral
service- connected defective hearing.

Both the previous and revised Schedules for Rating Disabilities
establishes eleven auditory acuity levels designated from level I
for essentially normal acuity through level XI for profound
deafness. In addition, the evaluations derived from the schedule
contemplate the proper allowance for improvement of hearing acuity
by hearing aids. 38 C.F.R. Part 4, 4.85, 4.86, 4.87 including
Diagnostic Codes 6100 to 6110.

The Board notes that the criteria for evaluating diseases of the
ear and other sense organs, to include disability from hearing
loss, were amended effective on June 10, 1999. However, the new
criteria do not change the analysis concerning the rating
assignable for the service-connected bilateral hearing loss in this
case.

According to a report of a VA audiological examination performed in
January 1997 the average puretone decibel losses were those of 25
in the right ear and 44 in the left ear. The findings on this
examination demonstrated the greatest degree of hearing impairment
shown by the evidence of record.

The provisions of 38 C.F.R. 4.87, Table VI provide for the
assignment of a level I hearing impairment for average puretone
decibel loss of the right ear of 25 dB with a speech recognition
ability of 100 percent and level I for average puretone decibel
loss of the left ear of 43 dB with a speech recognition ability of
96 percent. Considering these findings, a compensable evaluation is
not warranted. 38 C.F.R. 4.85, 4.87 including Diagnostic Code 6100.

The Board has considered whether the veteran was entitled to a
"staged" rating for his service-connected bilateral hearing loss as
prescribed by the United States Court of Appeals for Veterans
Claims in Fenderson v. West, 12 Vet. App. 119 (1999). However, at
no time during the appeal period has the service-connected
disability been more disabling than as currently rated.

- 5 -

In making the above determination, the Board has considered the
provisions of 38 U.S.C.A. 5107(b) (West 1991). However, the
preponderance of the available evidence in the present case is
against claim for an increased rating for service-connected
bilateral hearing loss.

ORDER

An increased rating for service-connected bilateral hearing loss is
denied.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

 - 6 -



